Citation Nr: 1828991	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-21 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a rating in excess of 50 percent prior to May 20, 2013, for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a rating in excess of 70 percent from May 20, 2013, for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total rating for compensation based upon individual unemployability prior to May 20, 2013.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Agent




ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1966 to February 1967, with additional service in the Army National Guard.  The appellant is service connected for a disorder and is a Veteran.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction subsequently transferred to Providence, Rhode Island.

On her August 2013 and April 2015 substantive appeals, VA Form-9, the Veteran indicated her desire to testify before a member of the Board during a videoconference hearing.  Prior to her scheduled hearing in February 2018, the Veteran notified the Board that she wished to withdraw her request for a hearing.  See November 2017 correspondence.  The hearing request is therefore withdrawn.  See 38 C.F.R. § 20.702(e) (2017).

The Veteran's claim of entitlement to service connection for residuals of a head injury was denied by the RO in a June 1991 rating decision.  She did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Typically, under such circumstances, these rating decisions would be deemed final. 

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995). 

However, when VA receives relevant service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156 (c)(1)(2017).

The Board observes that at the time of the June 1991 rating decision, the Veteran's full service treatment records (STR) were not associated with the file.  As a substantial and relevant portion of the STR's have been added to the record, the Board will adjudicate the claim of service connection for residuals of a head injury on a de novo basis, without the need for new and material evidence.

Additionally, the RO granted an increased rating of 70 percent for the Veteran's PTSD and entitlement to individual unemployability in an April 2017 rating decision, effective May 20, 2013.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a total rating for compensation based upon individual unemployability prior to May 20, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have residuals of an in-service head injury.  

2.  Asthma was not manifest in service and is not attributable to service.

3.  During the pendency of the entire period under consideration (before and after May 20, 2013), the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Asthma was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1117, 1118 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  Prior to May 20, 2013, the criteria for a 70 percent disability rating for PTSD are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board notes that the Veteran has not been afforded VA examinations in connection with her claim for service connection for residuals of a head injury and asthma.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to render a decision on the claim.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Development is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in- service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4).  The Board observes that although there are diagnoses pertaining to a migraine disability and asthma, there is no evidence that the claimed disabilities may be related to any event in service.  Therefore, no examination is required.  In this case, the factual foundation to support the claims of entitlement to service connection for residuals of a head injury and asthma is not demonstrated.  The Board thus finds that the evidence on file is adequate to render a decision on the claims, and that an examination is unnecessary.

The Board finds that the appeal may be considered on the merits.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

"Active military, naval, and air service" includes (as relevant here) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury (and not disease) incurred in or aggravated in line of duty.  See 38 C.F.R 3.6 (2017).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is not asserting that her claimed disabilities resulted from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154(b) (2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Residuals of a Head Injury 

The Veteran contends that she is entitled to service connection for residuals of a head injury, specifically alleging that she has a migraine disability due to head injury in service.  

She stated that in November or December 1966, she fell and split open the left side of her head, and that she then received emergency room treatment.  See September 1979 correspondence.  She stated that she suffered a brief loss of consciousness and now she experiences migraines.  See May 2013 VA treatment.  

The Veteran's service treatment records (STR) are associated with the claims file.  STR's do not include treatment for a head injury.  The Veteran received a separation examination in January 1967.  Her head was determined to be normal.  There was nothing noted on the examination regarding a head injury.  On a self-reported medical history form completed in January 1967, the Veteran denied ever experiencing frequent or severe headaches, periods of unconsciousness, or head injuries.  

On a report of medical history in April 1972, the Veteran continued to deny ever experiencing severe headaches, periods of unconsciousness, or head injuries.  An examination performed in April 1972 also determined her head was normal.  The Veteran also completed a report of medical history in July 1976.  She again denied ever experiencing frequent or severe headaches, periods of unconsciousness, or head injuries.  An examination performed in July 1976 also determined her head was normal.

April 1978 Social Security Administration (SSA) records show that the Veteran sought treatment following a motor vehicle accident (MVA).  She reported experiencing headaches for 3 days.  February 1985 SSA records reveal that the Veteran was involved in an additional MVA and reported constant headaches and nausea.  October 1987 SSA records document that the Veteran's history is negative for a closed head injury.  July 1986 SSA records reveal that the Veteran suffered from headaches due to medication she was taking.

Since 2002, VA treatment records consistently list migraines on the Veteran's past medical history.  July 2010 VA treatment records show that the Veteran suffered from an occasional headache, but that it was controlled. 

Upon consideration of the evidence above, the Board finds that the preponderance of the evidence of record is against a finding of service connection for residuals of a head injury.  Here, there is no reliable evidence of an in-service head injury.  The service treatment records are silent for a head injury, the separation examination was normal and there was denial of pertinent pathology at that time.

Moreover, post service records do not show any complaints of headaches or migraines until several years following separation, and she attributed the etiology of those headaches to difference causes.  

Here, because there is no credible evidence of a head injury and the facts tend to establish that there was a post service event, we conclude that service connection for an in-service head injury is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

B. Asthma

The Veteran contends that she is entitled to service connection for asthma.  She has not provided an explanation as to why she thinks her asthma is related to her service, but she did contend that she developed an infection while in service after stoking fires, and had to be hospitalized for two weeks.  See September 2009 VA examination. 

December 1966 STR's record that the Veteran had a cough for six days.  STR's do not include treatment for or manifestations of asthma.  The Veteran received a separation examination in January 1967.  Her lungs were determined to be normal.  There was nothing noted on the examination regarding a breathing or respiratory condition.  STR's do not reflect that the Veteran received treatment for an infection related to smoke inhalation, nor that she was hospitalized at any point during service for a period of two weeks.  On a self-reported medical history form completed in January 1967, the Veteran explicitly denied ever experiencing asthma, chronic cough, shortness of breath, or pain or pressure in her chest.  

On a report of medical history in April 1972, the Veteran continued to deny ever experiencing asthma, chronic cough, shortness of breath, or pain or pressure in her chest.  An examination performed in April 1972 also determined her lungs to be normal.  The Veteran also completed a report of medical history in July 1976.  She denied ever experiencing asthma, chronic cough, shortness of breath, or pain or pressure in her chest.  An examination performed in July 1976 also determined her lungs were normal.

November 1977, November 1978, and August 1980 SSA records reflect that the Veteran's lung fields were normally aerated, and there was no parenchymal, hilar, or pleural pathology.

Since 2002, VA treatment records consistently list asthma on the Veteran's past medical history.  July 2004 VA treatment records reflect that the Veteran reported she had a history of asthma, but that she was not currently bothered by it.  

March 2011 VA treatment records reflect that the Veteran reported shortness of breath and the urge to cough.  She told the treating physician that these symptoms began about a year prior.  In March and April 2011, the Veteran filed a claim for service connection for a lung condition and asthma.

The Veteran was scheduled for a VA examination in September 2011 to assess her asthma or lung disability.  She failed to report and did not request to reschedule.  The Veteran and her representative at the time were notified that the examination and corresponding opinion might have been material to the outcome of her claim in the October 2011 rating decision.

Here, none of the post-service treatment records reflect complaints, treatment, or diagnoses of asthma for many years after service.  Moreover, the Veteran has made no assertions of asthma related to her service except as it relates to her claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  Additionally, she explicitly denied suffering from asthma, chronic cough, shortness of breath, or pain or pressure in her chest on several occasions following her separation.  

To the extent that there are lay statements asserting that the Veteran's asthma is related to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the contemporaneous service records, to include the normal findings at separation and her denial of pertinent pathology until her claim for service connection.  STR's make no mention of the Veteran being hospitalized for two weeks for a respiratory infection, and there are no medical records that attribute the Veteran's asthma to anything that occurred in service.

Under the circumstances, the Board concludes that there is no reliable and/or probative evidence indicating that the Veteran's asthma is related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1. Vet.App. 49, 54-56 (1990).

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the AOJ assigned a staged rating for the Veteran's PTSD.  However, we find it unlikely that the Veteran became worse on the assigned day.  Rather, as discussed in more detail below, the Veteran's prior treatment records, lay statements, and observations are relatively consistent throughout the entire appeal period.  

The anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the same disability' or, more appropriately in this case, the same manifestation under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran contends that her current evaluations for PTSD do not adequately assess the severity of her disability.  

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

The Veteran filed a claim for entitlement to service connection for PTSD in October 2002.

February 2003 VA treatment records show that the Veteran was brought into the VA for treatment after trying to harm herself by running into traffic.  She reported trouble sleeping because of persistent nightmares of a sexual assault that took place while she was in the military.

VA treatment records show that the Veteran reported daily thoughts of death and suicide in March 2003.

April 2003 VA treatment records revealed that the Veteran reported sleeping 12 to 15 hours per day, lacking motivation to get out of bed.  She reported an increase in compulsive behaviors and dissociative episodes.  Memory testing revealed that her immediate retention was impaired.

August 2003 VA treatment records reflect that the Veteran was admitted voluntarily for stabilization because of thoughts of suicide.  She stated that she felt suicidal daily, but denied plan or intent.  She reported her mood as lousy.  She reported that she had experienced nightmares for the last 35 years, and that she disassociated herself with reality, losing chunks of time and leading her to forget to take her medication.  She was alert, attentive, oriented to person, place, and time and her immediate and remote memory were intact.  The Veteran's speech had a normal rate, volume, and tone.  Her form of thought was linear and goal directed, and she denied delusional constructs, and paranoia.  She denied current hallucinations but reported that she experienced hallucinations a few times in the last week.  Medical notes reflect that the Veteran was quiet, but in the evenings she was seen joking and interacting with other patients.

The Veteran had dysthymic mood, disturbed sleep, and frequent suicidal ideations as a means of coping with hopelessness, she also had a history of noncompliance with medications as noted in March 2005 VA treatment records.

The Veteran testified at an April 2005 hearing at the RO.  She stated that she wasn't able to concentrate and would regularly find herself driving and all of a sudden not realizing where she ended up.  The Veteran's ex-husband also testified at the hearing.  He stated that he witnessed the Veteran experience nightmares regularly.  He recounted the February 2003 incident in which the Veteran tried to commit suicide by running into oncoming traffic.  He also described an event in which the Veteran was sleep walking and came outside with a large knife, threatening to kill someone who wasn't there.  The Veteran's ex-husband also stated that he didn't think the Veteran was able to concentrate at all and suffered from serious problems.

The Veteran was reportedly arrested in 2008 after attempting to strangle her spouse.  See December 2015 VA treatment records.

The Veteran was afforded a VA examination in September 2009.  She reported depressive episodes two and a half weeks out of the month.  She stated that during these episodes she would not go out of the house unless it was for a doctor's appointment, to walk her dog, or to go to the grocery store.  The Veteran reported that she had been married and divorced four times.  At the time of the examination, the Veteran reported that she was in a committed relationship but that it was falling apart.  She stated that she had issues trusting people.  She did report that she had a good relationship with her two adult children.  She reported that she did not have any friends, and did not have any activities that she enjoyed.  She also told the examiner that she had tried to commit suicide approximately 8 times.  The most recent incident occurred about three years prior to the examination.

Following an examination and a review of the Veteran's claims file, the examiner noted that Veteran was unable to maintain consistent employment.  The Veteran's speech was rapid, but clear and coherent.  Her affect was constricted, and her mood was dysphoric.  She reported difficulty sleeping and experienced frequent nightmares.  She also exhibited obsessive and ritualistic behavior.  There were no reported panic attacks.  The Veteran did state that she had passive thoughts of suicide but no current plan or intention.  The examiner determined that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He stated that the Veteran's PTSD caused her to feel out of control, hyperarousal, intrusive thoughts and dreams, as well as avoidance behaviors.  Hyperarousal, avoidance, and intrusive memories increased her anxiety and depression.  The Veteran had reduced ability to cope with daily stressors, thereby lowering her self-confidence and self-esteem.

March 2013 VA treatment records noted that the Veteran had difficulty with memory, which was noticeable when she was trying to find words.  Medical staff observed the Veteran's impaired concentration, attention, and limited ability to prioritize tasks.  

During a mental health consult at the VA in May 2013, the Veteran endorsed suicidal ideation, but denied plan or intent.  She had recently lost weight due to a decrease in her appetite, and she was constantly depressed.  She reported insomnia, diminished concentration and indecisiveness and agitation.  She also reported exaggerated startled response, hypervigilance, and irritability.  The treating physician determined that the Veteran's PTSD caused clinically significant distress in her work and social life.

December 2013 VA treatment documented that the Veteran reported suicidal ideation but denied plan or intent.  She reported placing security cameras around her house because she didn't feel safe and that she had been feeling very angry for no apparent reason.

March 2014 VA treatment records reflect that the Veteran continued to suffer from daily nightmares.  She also reported feeling depressed and worn down.  She stated that she did not do household chores or walk her dog because she didn't have the energy.  April 2014 mental health treatment revealed that the Veteran reported that she felt her PTSD was getting worse.  Her appearance, speech, mood, and thought content were within normal limits.  She denied suicidal ideation, hallucinations or memory difficulties.  She reported that she was a good listener to friends and that she enjoyed coin collecting and photography.  She also stated that she continued to have a good relationship with her two adult children.

November 2015 VA treatment records reveal that the Veteran had been feeling more depressed.  The Veteran's spouse, who also attended the appointment, confirmed that she believed the Veteran had been more depressed, and reported examples of the Veteran's rapid mood swings, extreme irritability, and instances where the Veteran became assaultive.  The Veteran stated that she did not want to get out of bed.  Her spouse reported that a cognitive decline was apparent.  The Veteran's attitude was polite and defensive, and her mood was depressed.  She denied hallucinations, delusions, or suicidal ideation.  She appeared well groomed, and the treating physician noted that she looked less disheveled.  Her orientation, attention and concentration were within normal limits, but her insight and judgment were limited.

December 2015 VA treatment records document the Veteran's memory decline.  The Veteran's spouse explained that the Veteran forgot how to cook, including dishes that she had been making annually for years.

The Veteran attended a VA examination in December 2015.  The Veteran reported that the relationship with her spouse was not doing well because of her anger issues.  She reported that they went out to dinner one to two times per month.  She also told the examiner that she was friends with another veteran, whom she visited once every one to two months.  The Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

Upon examination, the Veteran appeared casually dressed and appropriately groomed.  She was oriented x3.  She was pleasant, cooperative and maintained good eye contact throughout the examination.  Her affect was appropriate to content and there was no evidence of psychosis.  She also denied suicidal ideation.  The examiner determined that the Veteran was capable of managing her finances.  The examiner determined that the evidence gathered at the examination suggested that the Veteran's symptoms remained within a similar range of severity, severe, as they were at the time of her September 2009 examination.  Her symptoms caused a strain on the relationship with her spouse.  He also determined that the Veteran suffered from major depressive disorder.  He concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity. 

Based on the foregoing, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD prior to May 20, 2013.  In this regard, the Board finds that the impact of the Veteran's PTSD on her social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2017).  

Criteria for the assignment of a 70 percent rating, which have arguably been met or approximated include periodic suicidal ideation, chronic sleep impairment, nightmares, periodic hypnagogic hallucinations, severe irritability, disturbances of motivation and mood, memory loss, and difficulty in establishing effective work and social relationships.  The Board acknowledges that such psychological symptoms wax and wane as is reflected by the various examinations and treatment records.  The Board notes the earlier VA treatment records indicate suicidal thoughts, among other severe PTSD symptoms and are consistent with later reports, for example the December 2015 VA examination, which also determined the Veteran's PTSD symptoms were severe.  Consequently, a rating in of 70 percent, but no higher, is warranted for the entire period on appeal.

In consideration of these symptoms, the Board finds that these criteria approximate a 70 percent disability rating.  As such, given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 70 percent rating prior to May 20, 2013.  As stated earlier, the Veteran did not become worse on May 20, 2013, and her treatment records and lay statements prior to that day are consistent with the entire appeal period. 

Based on the evidence of record, the Board finds that a 100 percent disability rating is not warranted for the Veteran's PTSD at any time during the period under consideration.  While the Board accepts that the Veteran's PTSD traits significantly affect her functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The Board notes that the Veteran has evidenced memory impairment and suicidal ideation.  However, the evidence does not demonstrate symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives or own name, or other symptoms on a par with the level of severity exemplified in these manifestations.  On the contrary, the Veteran has been found to have appropriate thought process and communication and has been oriented to time and place.  In addition, she has maintained relationships with her family, and a friendship.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board further notes that as indicated above, the evidence of record reflects that the Veteran has symptomatology including periodic suicidal ideation, chronic sleep impairment, nightmares, periodic hypnagogic hallucinations, severe irritability, disturbances of motivation and mood, memory loss, and depression.  These symptoms are fully contemplated in the assigned evaluation.  The Board finds that such symptoms do not more nearly approximate a 100 percent rating as they are not of such a severity or frequency to result in total occupational and social impairment.  The Board further finds the VA examination findings in particular to be of great probative value in that the examiners did not indicate that the Veteran's PTSD was manifested by total occupational and social impairment.

In light of the foregoing, the Board concludes that, while the Veteran demonstrates some of the criteria listed for a 100 percent disability rating, the evidence of record does not show that her overall level of severity more closely approximates the criteria for a 100 percent disability rating under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted.  See Mauerhan, supra [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  Rather, her level of functioning is greater than that contemplated by the 100 percent rating category.  

In sum, the record reflects the Veteran's symptomatology overall largely correlates with a disability rating of no more than 70 percent.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for asthma is denied.

Prior to May 20, 2013, entitlement to a 70 percent disability rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.


REMAND

The issue of entitlement to a total rating based upon individual unemployability prior to May 20, 2013, is now raised by the record.

The AOJ should undertake appropriate development and adjudicate the issue.  Therefore, the issue is remanded for such action.  If the benefit is not granted, an SOC should be issued. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


